Citation Nr: 0008680	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-34 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $3,966.70.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1944.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 1994 decision of the RO's 
Committee on Waivers and Compromises which denied the 
veteran's request for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $3,966.70.  

In July 1997, the Board remanded the case to the RO for 
additional development.  As noted in that remand, the veteran 
was informed in April 1995 of the creation of a second 
overpayment, but there was no indication in the record that 
he was informed of the amount of the overpayment or of his 
appellate rights.  This matter is again referred to the RO 
for further appropriate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded improved pension benefits 
effective from June 1984, based solely on Social Security 
income; in annual letters from May 1986 to May 1993, the RO 
notified the veteran that his pension benefits were based on 
countable annual income and that it was his duty to inform 
the VA of any income changes.  

3.  In Improved Pension Eligibility Verification Reports 
submitted in May 1988, May 1989, April 1990, May 1991, 
September 1992, and April 1993, the veteran reported that 
Social Security was his sole source of income and that he had 
no net worth.  

4.  By letter in September 1993, the RO notified the veteran 
that it reduced his pension benefits effective February 1, 
1989, terminated his benefits from February 1, 1990 through 
May 1991, reduced his benefits effective June 1991, and 
terminated his benefits effective May 1, 1993, on the basis 
of his certifications of previously unreported unearned 
income of $1,624 in 1989 and $2,389 in 1990; the actions 
resulted in the creation of an overpayment.

5.  In a December 1993 statement, the veteran confirmed his 
previously unreported unearned income and stated that he has 
not had any interest income since he withdrew his money from 
the bank in May 1991; he referred to bank statements that 
indicated his interest income for 1991 was $1,557.84, and not 
$2,389 as the RO had projected for subsequent years. 

6.  By letter in January 1994, the RO notified the veteran 
that it adjusted his pension award, effective February 1, 
1991, on the basis of his information regarding 1991 interest 
income and that his benefits would not be terminated; the 
adjustment reduced the amount of the overpayment to 
$3,966.70.  

7.  In a January 1994 decision, the RO's Committee on Waivers 
denied the veteran's request for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$3,966.70.  

8.  The veteran was solely at fault in the creation of the 
overpayment of pension benefits by virtue of his failure to 
report the entire amount of his income in a timely manner to 
the VA; fault on the part of the VA has not been shown.  

9.  Recovery of the overpayment of improved pension benefits 
would not deprive the veteran of the ability to provide for 
life's basic necessities; failure to repay the debt would 
result in unfair gain to the veteran.  

10.  Recovery of the overpayment would defeat the purpose of 
the benefit as the veteran is currently in receipt of monthly 
payments of improved pension.  

11.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.  


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $3,966.70 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The overpayment in this case was created as a result of the 
fact that the veteran was paid improved pension benefits on 
the basis that his countable income from Social Security did 
not exceed the maximum annual limit when, in fact, his actual 
income was greater than what the RO had been led to believe.  
The RO's Committee on Waivers and Compromises in January 1994 
denied the veteran's request for waiver of recovery of the 
$3,966.70 debt, which was calculated after the RO discovered 
unreported income of the veteran.  

A review of the record shows that by letter in June 1985 the 
veteran was awarded improved pension benefits, effective from 
June 1984.  (The award included an additional amount based on 
entitlement to special monthly pension on account of the need 
of regular aid and attendance by reason of blindness.)  The 
award letter informed the veteran that his pension was based 
on countable annual income from Social Security benefits.  
The letter contained VA Form 21-8768, notifying him to 
immediately report any change in income for him or his 
dependents.  

Thereafter, in Improved Pension Eligibility Verification 
Report (EVRs) received in May 1986, May 1987, May 1988, May 
1989, April 1990, May 1991, September 1992, and April 1993, 
the veteran reported that his sole source of income was 
Social Security.  He also reported that he had no net worth 
in the form of cash, bank accounts, real property (excluding 
home), etc.  

In letters in May 1986, May 1987, May 1988, May 1989, May 
1990, June 1991, September 1992, and May 1993, the RO 
notified the veteran of amendments to his pension award.  
Enclosed with these letters was VA Form 21-8768, again 
reminding him to promptly report income changes.  The letters 
from 1989 to 1993 also indicated the following instructions:

Your rate of VA pension is directly 
related to you/your family's income.  
Adjustment to your payments must be made 
whenever your/your family's income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.   

In a May 1993 letter, the RO proposed to reduce the veteran's 
pension benefits, effective from February 1, 1989, based on 
his verification of receipt of additional income of $1,624 
from three bank accounts and a life insurance policy during 
1989.

In a July 1993 letter, the RO proposed to terminate the 
veteran's pension benefits for the period of February 1, 1990 
through May 1991, to reduce his benefits effective from June 
1991, and to terminate his benefits effective May 1, 1993, 
based on his verification of receipt of unearned income of 
$2,389 during 1990.  The RO stated that it would assume that 
the veteran had been in continuous receipt of the unearned 
income from 1990 unless he furnished evidence to the 
contrary.  

In a September 1993 letter, the RO notified the veteran that 
it had taken action to reduce his pension benefits effective 
February 1, 1989, to terminate his benefits effective 
February 1, 1990 through May 1991, to reduce his benefits 
effective from June 1991, and to terminate his benefits 
effective May 1, 1993, on the basis of his certifications of 
unearned income of $1,624 in 1989 and $2,389 in 1990.  The RO 
informed the veteran that the adjustment resulted in an 
overpayment of benefits.  

In a November 1993 letter, the veteran requested a waiver of 
recovery of a $9,677.62 overpayment of pension benefits.  He 
indicated that he was totally blind and that his only income 
was from Social Security.  He indicated that he lived alone 
and made large payments on a mobile home he recently 
purchased.  He claimed that his monthly income was inadequate 
to repay the debt.  He noted that the reason he owed the debt 
to the government was because he was saving money in the bank 
to buy his mobile home and meet other related expenses.  The 
veteran submitted a financial status report which reflected 
that his monthly income exceeded his monthly expenses.  

In a December 1993 statement, the veteran indicated that he 
was no longer receiving VA pension.  He requested the RO not 
to project his 1990 interest income of $2,389 for subsequent 
years because he had withdrawn all his money from the bank in 
May 1991 to purchase a house trailer and had not received any 
interest income since that time.  He requested adjustment to 
his pension award since May 1991.  The veteran referred to 
bank statements that indicated his interest income for 1991 
was $1,557.84, and not $2,389.  

In a January 1994 letter, the RO notified the veteran of an 
adjustment in his pension award due to his information 
regarding interest income for 1991.  The adjustment reflected 
that he was entitled to increased pension effective February 
1, 1991 and that his pension benefits would not be 
terminated.  The RO informed the veteran that the adjustment 
reduced the amount of his overpayment from $9,677.62 to 
$3,966.70.  

In a January 1994 decision, the RO's Committee on Waivers 
denied the veteran's request for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$3,966.70.  

In a June 1994 statement, the veteran indicated his 
disagreement with the RO decision, stating that he believed 
the denial was based in part on a prejudicial statement made 
by the Committee, namely "[t]he purchase of your home gives 
the impression [sic] that this action was financially 
motivated and taken to avoid having to report interest income 
in future years."  The veteran argued that he needed a place 
to live and therefore bought a new house trailer.  

In an August 1994 statement accepted as a substantive appeal, 
the veteran requested that the Committee consider that he had 
fragile health and physical limitations, and that 
inappropriate and offensive language was included in the 
statement of the case to the effect that his closing a bank 
account and purchasing a mobile home indicated a financial 
motive to avoid having to report interest income in the 
future.  The veteran argued that this remark was irrelevant 
and insensitive and exposed a prejudicial predisposition to 
deny him fair consideration.  

II.  Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must next determine whether the debt was properly 
created.  Improved pension is a benefit payable by VA to 
veterans of a period of war because of disability.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a); 
38 C.F.R. §§ 3.3(a)(3) (1999).  The maximum annual rate is 
periodically increased from year to year.  38 C.F.R. 
§ 3.23(a).  The maximum annual rate of improved pension for a 
veteran with the need for regular aid and attendance was 
$10,338 effective in December 1988, $10,824 effective in 
December 1989, $11,409 effective in December 1990, $11,832 
effective in December 1991, and $12,187 effective in December 
1992.  Payments of any kind from any source shall be counted 
as income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. § 3.271(a).  

A review of the record shows that the veteran was paid 
improved pension benefits solely on the basis of Social 
Security income, when in fact he received additional unearned 
income from 1989 to 1991 which had not been reported.  The 
veteran does not contest, and indeed he has confirmed, the 
receipt of the additional unearned income, which amounted to 
$1,624 in 1989, $2,389 in 1990, and $1,557.84.  On the basis 
of the verifications of the unearned income that the veteran 
had previously failed to report, the RO reduced his pension 
effective February 1, 1989, terminated his pension from 
February 1, 1990 through January 1991 (because his countable 
annual income exceeded the maximum limit of $10,824), and 
reduced his pension effective February 1, 1991, which is in 
accordance with the provisions of 38 C.F.R. § 3.660.  These 
actions created an overpayment of $3,966.70.  The Board 
concludes the overpayment of pension benefits was properly 
created.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The RO's 
Committee on Waivers in its January 1994 decision determined 
that waiver of recovery of an overpayment of improved pension 
benefits was not precluded by a finding of fraud, 
misrepresentation, or bad faith.  As a result, the Board's 
decision will be limited to the determination of whether or 
not waiver of recovery of the overpayment of improved pension 
benefits is warranted on the basis of equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements in 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

Based on a review of the entire record, the Board concludes 
that the veteran was solely at fault in the creation of the 
debt because he failed to report in a timely manner the 
entire amount of his income, specifically the unearned income 
from interest-bearing bank accounts and payments from a life 
insurance policy from 1989 to 1991.  The record shows that 
the veteran was awarded improved pension benefits effective 
from June 1984.  He was informed by the RO at the time his 
pension was awarded in June 1985 that such award was based on 
countable annual income and that he must immediately report 
any changes in sources and amounts of income.  He was 
reminded again in annual letters from May 1986 to May 1993 to 
promptly report income changes.  Despite the reminders of his 
duty to report, the veteran failed to inform the RO of the 
total amount of his income in EVRs received in May 1988, May 
1989, April 1990, May 1991, September 1992, and April 1993.  
It was not until after the RO learned of his unearned income 
and the veteran confirmed such income that the RO learned of 
the full extent of the veteran's income for 1989 to 1991.  

The veteran has not provided an explanation for withholding 
income information when requested on the annual EVRs; he only 
indicated that he had saved up money to buy himself a mobile 
home and that he had fragile health and physical limitations.  
The record shows that he is blind and received additional 
monthly pension on the basis of the need for regular aid and 
attendance.  However, the veteran has managed to provide 
complete responses to the very specific income questions on 
each annual EVR, and he has never articulated a need for 
assistance in accurately reporting the required income 
information.  The EVRs were very clear in requesting income 
information and the failure to provide that information 
constitutes significant and primary fault on the part of the 
veteran.  Consequently, the Board finds that the veteran was 
at fault for the creation of the overpayment because he 
failed to report his income after he had been advised of the 
reporting requirements and rights to continued pension 
payments.  

As to whether there was any fault on the part of VA which 
could be used to offset the veteran's fault, there is no 
indication of any fault on the part of VA.  Upon learning of 
the income changes, VA took prompt action to reduce and 
terminate the veteran's pension benefits.  It is clear that 
the veteran's actions, or lack of action, caused the 
overpayment without any fault on the part of VA to offset his 
fault.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
Information concerning the veteran's assets, income, and 
expenses was submitted in a financial status report in 
November 1993.  He reported a monthly net income of $800 from 
Social Security.  The veteran related total monthly expenses 
of $637.50, including $250 for rent or mortgage, $200 for 
food, and $187.50 (or $2,250 annually) for utilities and heat 
and miscellaneous living expenses.  He listed no assets or 
debts.  His monthly net income exceeded his monthly expenses 
by $162.50.  Based on the income and expense information of 
record, it is concluded that the veteran has not demonstrated 
that recovery of the debt would render him unable to provide 
for life's basic necessities.  The financial status report 
shows a monthly surplus of $162.50.  It is noted that the 
veteran has not listed any other expenses such as 
unreimbursed medical expenses, telephone costs, or expenses 
for clothing or transportation, but in view of the reported 
monthly surplus the Board finds that his ability to provide 
for life's basic necessities would not be endangered.  
Accordingly, it may not be held that financial hardship would 
result.  

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the purpose would be defeated as 
the veteran is in receipt of improved pension benefits.  
However, the impact of this element of the equity and good 
conscience standard is lessened in view of the fact that 
collection of the overpayment through withholding of his 
current pension benefits would not deprive him of the 
principal means of support; his Social Security benefits are 
his main support.  

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no legal entitlement.  VA 
made erroneous payments of benefits based on incorrect income 
information provided by the veteran, which he in turn failed 
to rectify, and he, in turn, benefited.  To allow him to 
profit by retaining money erroneously paid as a 
result of his own fault under these circumstances clearly 
constitutes unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits was 
against equity and good conscience.  While recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended because the veteran is currently in receipt of 
pension, the fact remains that all other elements in the 
equity and good conscience standard are against his claim.  
That is, the veteran is solely at fault in the creation of 
the debt because he failed to report the total amount of his 
income to the RO in a timely manner, as requested.  To allow 
him to retain $3,966.70 when he has not shown entitlement to 
such benefits would constitute unjust enrichment for him.  
Also, recovery of the debt would not result in financial 
hardship for him, and he has not relinquished a valuable 
right or incurred a legal obligation in reliance on his VA 
benefits.  While the list of elements is not all inclusive, a 
review of the record does not reflect any other basis upon 
which a claim for waiver could be granted.  In arriving at 
this conclusion, consideration has been given to the 
principle of giving the benefit of the doubt to the veteran; 
however, as discussed above, the preponderance of the 
evidence favors a denial.  Accordingly, there is no doubt to 
be resolved in favor of the veteran.  


ORDER

Waiver of recovery of improved pension benefits in the amount 
of $3,966.70 is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


